Case:12-13815-TBM Doc#:648-1 Filed:12/10/18                Entered:12/10/18 15:33:53 Page1 of 1



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF COLORADO

 In re:                                         )
                                                )
 UNITED WESTERN BANCORP, INC.,                  )      Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                                )      Chapter 7
                                                )
                                Debtor.         )


                   NOTICE OF FIFTH INTERIM APPLICATION FOR
             COMPENSATION OF IRELAND STAPLETON PRYOR & PASCOE, PC
                    AS COUNSEL FOR THE CHAPTER 7 TRUSTEE

                         OBJECTION DEADLINE: JANUARY 3, 2019


         YOU ARE HEREBY NOTIFIED that Ireland Stapleton Pryor & Pascoe, PC, as counsel
 for Simon E. Rodriguez, Chapter 7 Trustee of the Bankruptcy Estate of United Western Bancorp,
 Inc., has filed its Fifth Interim Application for Compensation of Ireland Stapleton Pryor & Pascoe,
 PC as Counsel for the Chapter 7 Trustee, with the Bankruptcy Court and requests the following
 relief: Ireland Stapleton Pryor & Pascoe, PC requests the Bankruptcy Court enter an order
 allowing it interim fees in the amount of $99,578.00 for the period November 1, 2017 through
 October 30, 2018.

        If you oppose the motion or object to the requested relief your objection and request for
 hearing must be filed on or before the objection deadline stated above, served on the movant at the
 address indicated below, and must state clearly all objections and any legal basis for the objections.
 The court will not consider general objections.

         In the absence of a timely, substantiated objection and request for hearing by an interested
 party, the court may approve or grant the requested relief without any further notice to creditors or
 other interested parties.

 Dated: December 10, 2018                       IRELAND STAPLETON PRYOR & PASCOE, PC


                                                 /s/ Mark E. Haynes
                                                Mark E. Haynes, #12312
                                                717 17th Street, Suite 2800
                                                Denver, Colorado 80202
                                                Telephone: (303) 623-2700
                                                Facsimile: (303) 623-2062
                                                Email: mhaynes@irelandstapleton.com
                                                Attorneys for Simon E. Rodriguez, Chapter 7 Trustee


 2940882.1
